El Juez Asociado Señor Snydee
emitió la opinión del tribunal.
Beyes Picón y su esposo radicaron un pleito en la corte de distrito contra Merciader Mercado Martínez y otros para recobrar la posesión de cierta finca de 40 cuerdas, solici-tando se les prohibiera a los demandados que los molesta-ran en la posesión de la misma. Se alegó que la finca en cuestión había sido adquirida por los demandantes en una subasta. En un procedimiento anterior de desahucio en pre-*488cario radicado ante la misma corte, los demandantes obtu-vieron nn auto de lanzamiento contra los demandados. Con-trario a lo resuelto por esta Corte en Borges v. Janer, Juez, 59 D.P.R. 953, se dictó un nuevo auto de lanzamiento al vol-ver a ocupar los demandados ciertas casas radicadas en la finca. Después de notificárseles el segundo auto de lanza-miento, los demandados, sin embargo, volvieron a ocupar otra vez las mismas casas, que incidentalmente, admiten los demandantes pertenecen a los demandados. Entonces los demandantes radicaron el presente recurso de injunction. El caso se encuentra ante esta Corte en apelación contra sentencia de la corte de distrito a favor de los demandantes.
Ambas partes levantan un número de cuestiones, pero es suficiente resolver un punto fundamental para disponer de esta apelación. La alegación esencial de que los apelados estaban en posesión de la finca aquí envuelta dentro del año inmediatamente anterior a la radicación de la demanda, está predicada en la alegada posesión qite los demandantes obtu-vieron del márshal al ejecutarse el último auto de lanza-miento. Sin embargo, la declaración del márshal, cuyas par-tes pertinentes se copian al margen 1 claramente demuestra *489que hubo bastante confusión en cuanto a las colindancias de la finca en controversia, que ésta nunca se identificó debida-mente y que el márshal, por tanto, de hecho nunca le dió a los demandantes la posesión material de la finca.
Esto .surge aun más claro al indicarse que la corte de distrito sugirió se nombrara a un agrimensor para que loca-lizara el terreno.2 Si era imprescindible antes de decidir este injunction localizar el terreno mediante una mensura, es obvio que el márshal no había puesto a los demandantes en posesión efectiva de la finca de acuerdo con el último auto de lanzamiento. Toda vez que el recurso de los deman-dantes estaba predicado en la alegada posesión obtenida del márshal, no podemos permitir que subsista una sentencia favorable a los demandantes.

La sentencia de la corte de distrito será revocada y se dictará una nueva a favor de los demandados.


(1)e‘P. Con vista de los autos del caso de referencia, que muestro al señor márshal — mostrándole al márshal la orden dada por este honorable tribunal bajo fecha 23 de septiembre de 1941, en el caso civil 3310 de referencia — ¿usted recuerda de qué finca lanzó a esas personas? — Beeuerdo el sitio. Las colindancias las des-conozco porque él que iba representando a la parte del demandante, LLeríberto Serrano, me dijo que estaba en la parte céntrica y me dijo que las casas radicar ban en la parte céntrica de la finca.
“L. La contestación está bien. Hablando de la situación de las personas y, segundo, de la cabida, ¿de cuántas cuerdas?. Si la pregunta no es clara, me avisa. No estamos hablando de que identifique la finca. Estamos hablando de la finca de la cual lanzó a estas personas que mencionó. Le pregunto en cuanto a la cabida, en cuanto.a la situación, y en cuanto a las colindancias por las ins-trucciones que tenía, ¿podría el Márshal decir de qué finca lanzó a esas personas? —No podría decir.
¿Se identificó bien por el dicho de las personas de que la finca de la cual iban a lanzar la gente era la finca descrita en el mandamiento? — No, no me cercioré bien. íí
*489“P. Situado usted allí en ese sitio, según instrucción del mandamiento, ¿le señalaron el terreno esas personas? — El terreno, no, las casas.
“P. ¿Y la- finca? — Las casas.
“P. ¿Usted dice que usted no se cercioró de cuál era la finca? — No, señor.
“P. ¿Usted no sabe si eso era de cuarenta cuerdas o de otra finca de los demandados? — No, señor. No lo sé.
“P. ¿De manera que usted cuando hizo el lanzamiento, usted no sabía las colindancias de la finca de cuarenta cuerdas? — No, señor.
“P. ¿No sabe si las casas están en la finca de cuarenta cuerdas o en la de cien cuerdas que es de ellos? — No, señor.
“P. ¿Usted de manera que no sabe si fué a la de cuarenta? — No, señor.
“P. ¿Usted sabe qué distancia hay, cuántas cuerdas hay entre las casas de la finca de cuarenta cuerdas? — Hay un alambre que divide la residencia de esta señora.
Í(P. ¿En cuanto a la finca de cien y la de cuarenta cuerdas no sabe la división? — No, señor.” (Bastardillas nuestras).


(2)La manifestación de la corte de distrito es como sigue:
“La corte va a hacer constar en récord, para las dos partes, que debido a las circunstancias de este caso y a las alegaciones que aquí se han presentado, la Corte propone a las partes, por creerlo necesario para dar un fallo completamente justo, que la Corte designe un agrimensor que localice las cuarenta cuerdas, de-biendo cada una de las partes, por su representante, decir dónde están las cuarenta cuerdas objeto del desahucio.”